—The father appeals, by permission, from an order of the Family Court, Suffolk County (Freundlich, J.), dated April 30, 1996, which denied his cross motion to dismiss two petitions entitled “Petition, Violation of Order of Protection”, and “Petition For Modification of Order Made By Family Court”.
Ordered that the order is reversed, on the law, without costs or disbursements, the cross motion is granted, and the petitions are dismissed.
The Family Court erred in denying the father’s cross motion to dismiss the subject petitions since the Family Court had *555previously vacated the order of protection dated May 20, 1993, upon which the petitions were predicated, and this Court subsequently dismissed as academic the appeal from that order (see, Matter of Frances K. v Christopher T., 220 AD2d 422; see also, United States v Pink, 36 NYS2d 961).
The father’s remaining contentions are either without merit or academic in light of our determination. Pizzuto, J. P., Santucci, Joy and Florio, JJ., concur.